Per Curiam:
While there is a conflict of evidence in this case, we cannot say that the learned auditor has erred in his findings of fact. With the facts established, his conclusions follow logically. When a trustee seeks to convert the trust funds, or a portion thereof, in his hands, into an ordinary debt, or a loan from his cestui que trust to himself, he must do so by clear and satisfactory evidence. The presumptions are all against him, and the law looks with jealousy upon such transactions. It exacts the highest good faith on the part of the trustee, and the burden is upon him of showing it. The parties are not dealing at arms length, nor upon equal terms. We find nothing to justify us in reversing the auditor and court below.
The decree is affirmed and the appeal dismissed, at the costs of the appellant.